DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11 – 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 22, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 – 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations "the first wire" and “the second wire” at Line 1 (Line of Claim and not of Page, line refences made in this manner throughout the instant action) where the antecedent basis of each limitation is not clear because plural first wires and plural second wires have been introduced at Line 2 of Claim 3 at it is not know as to which first wire and second wire the said limitations refer back to.. For purposes of examination and to expedite prosecution, the Examiner has considered Claim 4 as reciting - - a first wire - - in place of “the first wire” and - - a second wire - - in place of the “the second wire”. Also, the limitation “the direction parallel to the substrate” at Line 2 of Claim 4 lack clear antecedent basis as there are plural directions that are inherently parallel to the substrate such that it is not know as to which direction Claim 4 refers to. For purposes of examination and to expedite prosecution, the Examiner has considered Claim 4 as reciting - - a direction parallel to the substrate - - in place of “the direction parallel to the substrate”.
Claim 5 recites the limitations "the first wire" at Lines 1 – 2 and “the second wire” 4 - 5 where the antecedent basis of each limitation is not clear because plural first wires and plural second wires have been introduced at Line 2 of Claim 3 at it is not know as to which first wire and second wire the said limitations refer back to. For purposes of examination and to expedite prosecution, the Examiner has considered Claim 5 as reciting - - a first wire - - in place of the recitations of “the first wire” and - - a second wire - - in place of the recitations of “the second wire”. Also, the recitations “the adjacent first wire” at Line 3 and “the adjacent second wire” at Line 6 lack antecedent basis because no adjacent wires have been introduced and because of the inherency of more than one adjacent first wire or second wire. For purposes of examination and to expedite prosecution, the Examiner has considered Claim 5 as reciting - - an adjacent first wire - - in place of “the adjacent first wire” and - - an adjacent second wire - - in place of “the adjacent second wire”.
Claim 6 recites the limitation “the direction parallel to the substrate” at Line 4 of Claim 6 where the antecedent basis of said limitation is not clear because there are plural directions that are inherently parallel to the substrate such that it is not know as to which direction Claim 6 refers to. For purposes of examination and to expedite prosecution, the Examiner has considered Claim 6 as reciting - - a direction parallel to the substrate - - in place of “the direction parallel to the substrate”.
Claim 7 recites the limitations “the jumper wire” at Lines 2-3 of Claim 7 where the antecedent basis of said limitation is not clear because plural jumper wires have been introduced at Line 1 of Claim 7 and it is not known as to which jumper wire said limitation refer back to. For purposes of examination and to expedite prosecution, the Examiner has considered Claim 7 as reciting - - a jump wire - - in place of the first recitation of “the jumper wire” at Line 2.
Claim 8 recites the limitation “the direction perpendicular to the substrate” at Line 4 of Claim 8 where the antecedent basis of said limitation is not clear because there are two directions that are inherently perpendicular to the substrate such that it is not know as to which direction Claim 8 refers to. For purposes of examination and to expedite prosecution, the Examiner has considered Claim 8 as reciting - - a direction perpendicular to the substrate - - in place of “the direction parallel to the substrate”. In addition, Claim 9 falls rejected with Claim 8 due to dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5, 10, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ye (United States Patent Application Publication US 2021/0397320 A1), hereinafter referenced as Ye.
	Regarding Claim 1, Ye discloses “A display panel” (Figure 8, Item 100 ‘touch control display panel’, and Paragraph [0060], Line 1), “comprising a display area, wherein the display area comprises a camera area and a peripheral area surrounding the camera area” (Figure 8, Items 50 ‘touch sensing device’, 30 ‘light-emitting layer’, and Paragraph [0060], and Figure 6 Items 50, 501 ‘through-hole’, and Paragraph [0058], Lines 11 – 13 (Notice that a display area is provided in the area of touch sensing device 50 shown in Figure 6 where a camera area is provided near through-hole 501 and a peripheral area is provided that surrounds the camera area near through-hole 501.)), “the camera area is provided with a transparent first touch control structure” (Figure 6, Items 1 ‘first electrodes’ (Notice that first mesh electrodes are provided at the camera area that provide transparent transmission of light.)), “and the first touch control structure is arranged between a substrate and an organic luminescent layer” (Paragraph [0006], Lines 1 – 3, ‘AMOLED’, and Figure 8, Items 10 ‘substrate’, 30, and 50 (Notice that the first touch control structure as described above is in layer 50 which is between a leftmost portion of substrate 10 and a rightmost portion of the organic luminescent layer in the AMOLED of layer 30 in a direction from left to right of Figure 8.)).
Regarding Claim 2, Ye discloses everything claimed as applied above (See Claim 1). In addition, Ye discloses “wherein the peripheral area is provided with a second touch control structure” (Figure 6 (Notice the peripheral area as described above is provided with a second touch control structure (i.e. first electrode 1 that is in a peripheral area not including the first touch electrode 1 adjacent the through-hole 501).)), “and the second touch control structure is located on the side, away from the organic luminescent layer, of a thin film encapsulation layer” (Figures 6 and 8, Items 50, 40 ‘thin film encapsulation layer’, 30 (light-emitting layer/organic luminescent layer) (Notice that the second touch control structure of a first electrode 1 in a peripheral area as described above is located on the side of the thin film encapsulation layer 40 that is away from the organic luminescent layer in the light-emitting OLED layer 30.)), “and is electrically connected with the first touch control structure” (Figure 6 (Notice the first electrode 1 directly under the through hole 501 (i.e. transparent first touch control structure) is electrically connected with the second control structure (i.e. a leftmost column, bottommost row position of a first electrode 1 that serves as the second control structure in the peripheral area).)).
Regarding Claim 3, Ye discloses everything claimed as applied above (See Claim 2). In addition, Ye discloses “wherein the first touch control structure comprises a plurality of first wires” (Figure 6, Items 201 ‘electrode lines’ (Note that only one instance is labeled in Figure 6) (Notice that first touch control structure as described above has plural first electrode lines 201 serving as first wires.)), “and a plurality of second wires” (Figure 6, Items 12 ‘electrodes’ (Note that only one instance is labeled in Figure 6) (Notice the first touch control structure has plural second wires 12 extending outward.)), “the first wires and the second wires are insulated from each other” (Figure 6 (Notice that wires 201 and wires 12 are insulated from each other via the space between each shown in Figure 6.)), “and the first wires are electrically connected with the second touch control structure, or the second wires are electrically connected with the second touch control structure” (Figure 6 (Notice that first wires 201 are electrically connected to the second touch control structure as described above and that the second wires 12 are connected to the second touch control structure as described above via the connection of first wires 201 to the second touch structure as described above.)).
Regarding Claim 4, Ye discloses everything claimed as applied above (See Claim 3). In addition, Ye discloses “wherein [a] first wire and [a] second wire each comprise a plurality of electrode blocks” (Figure 6 (Notice that each of wires 201 and 12 are made of grids of plural square blocks.)), “and in [a] direction parallel to the substrate, the shapes
of the electrode blocks include at least one of the following: square and rhombus” (Figures 6 and 8 (Notice that the plane of substrate 10 is parallel to the plane of touch sensing device 50 shown in Figure 6, and therefore the blocks shown in Figure 6 are of a square form in the direction parallel to the substrate. Notice that Claim 4 is met with respect to the alternative “at least one of” condition.)).
Regarding Claim 5, Ye discloses everything claimed as applied above (See Claim 4). In addition, Ye discloses “wherein [a] first wire comprises a bridging wire, one end of the bridging wire is connected with one electrode block of [a] first wire, and the other end of the bridging wire is connected with another electrode block of [an] adjacent first wire” (Figure 6 (Notice that wires 201 form a bridging wire (i.e. to bridge first and second touch control structures), where one end of the bridging wire is connected with a square grid block of first wire 201 and the other end of the bridging wire is connected with another square grid block of an adjacent first wire 201 to form a bridging wire.)), “or [a] second wire comprises a bridging wire, one end of the bridging wire is connected with one electrode block of [a] second wire, and the other end of the bridging wire is connected with another electrode block of [a] adjacent second wire” (Figure 6 (Notice that wires 12 form a bridging wire (i.e. to bridge more than one line of blocks together), where one end of the bridging wire is connected with a square grid block of second wire 12 and the other end of the bridging wire is connected with another square grid block of an adjacent wire 12 to formed a bridged wire 12.)), “and the electrode blocks of the first wires and the electrode blocks of the second wires are arranged on the same layer” (Figure 6 (Notice the electrode blocks of the first wires 201 and second wires 12 are disposed above and on a same layer.)).
Regarding Claim 10, Ye discloses everything claimed as applied above (See Claim 1). In addition, Ye discloses “wherein a planarization layer is disposed between the substrate and the organic luminescent layer” (Figure 8, Item 20 ‘thin film transistor layer’ (Notice the thin film transistor layer provides a planarizing film between the substrate 10 and organic luminescent layer of OLED light-emitting layer 30.)), “and the first touch control structure is located on the side, away from the substrate, of the planarization layer” (Figure 8, Items 50, 10, and 20 (Notice the first touch control structure as described in regard to Claim 1 is located at a side of the planarizing layer 20 that is away from substrate 10.)).
Regarding Claim 15, Ye discloses everything claimed as applied above (See Claim 1). In addition, Ye discloses “A display equipment, comprising the display panel according to Claim 1” (Figure 8, Item 100 (Notice the touch control display panel 100 provides a display equipment that comprises the display panel described in Claim 1.)).

Allowable Subject Matter
	The subject matter of Claims 6 – 9 with the considerations noted by the Examiner above would be allowable over the prior are of record if amended to incorporate the considerations noted above.
	It has been shown in the prior art of record to provide for the limitations of Claim 3, from which Claims 6 – 9 are dependent. However, it has not been shown in the prior art of record to provide for the limitations (with considerations noted above) of Claims 6, 7, 8, or 9 in combination with those of Claim 3 through each claim’s respective chain of dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        September 20, 2022